Bao, C. J.
In accordance with stipulation of counsel that the merchandise and the issues are the same in all material respects as those in United States v. Acme Steel Company (51 CCPA 81, C.A.D. 841), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper statutory basis for the determination of the value of the steel strap in issue and that such value is the invoiced unit price.